Dismissed and Memorandum Opinion filed December 10, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00870-CV

                       ZELENI GRISSMORE, Appellant
                                        V.

                     TARGET CORPORATION, Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 12-CV-1424

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed June 21, 2013. The notice of
appeal was filed October 24, 2013. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also; Tex. Gov’t Code Ann. ' 51.207.
      On November 14, 2013, this court ordered appellant to pay the appellate
filing fee on or before December 2, 2013, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).



                                       PER CURIAM



Panel consists of Justices Boyce, Christopher, and Brown.




                                         2